Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority Status Updated
The acknowledgement is made of a claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f); and, the certified copies of the priority documents have been received or retrieved by the office on February 5, 2021. Accordingly, form PTO 37 is now properly documented to reflect the current status. The instant issue was discussed with Mr. Jason Murphy, attorney for the Applicant(s) on February 11, 2021.
Allowance Restated
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1 and 13: the instant claim is allowed because the closest prior art, Crabtree et al. (U.S. Patent No. 10, 514,954, hereon Crabtree) fails to anticipate or render obvious "a method or apparatus" including the steps (or comprising) " ... “instantiating, by the processor, a second data structure based on the selected items for the specific technical system; executing, by the processor, the reusable functional failure test for the specific technical system by calculating the failure rates for each component; and testing, by the processor, each component whether the respective components exceed a predefined failure rate..,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ELIAS DESTA/
Primary Examiner, Art Unit 2857